Citation Nr: 0738372	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from May 1968 to March 1971.  
He was born in 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
above Regional Office and Insurance Center (hereinafter the 
RO) of the Department of Veterans Affairs (VA), in which the 
RO reopened a claim of entitlement to service connection for 
an eye condition/disability and then denied the claim.

Although the August 2001 rating decision denied service 
connection for any eye condition/disability, the veteran's 
claim received in February 2001 was for a right eye disorder, 
and his statements pertained to his right eye.  After de novo 
review by a Decision Review Officer (DRO), the issue was 
characterized as whether new and material evidence had been 
received to reopen claim for service connection for a right 
eye condition, in the Statement of the Case issued in 
December 2002.

The veteran testified at a Travel Board hearing at the RO in 
December 2003 before the undersigned Veterans Law Judge.  A 
transcript is of record.  

In May 2004, the Board found that new and material evidence 
had been submitted, and the claim for entitlement to service 
connection for a right eye disability was reopened.  The 
Board remanded the case to the RO, through the Appeals 
Management Center (AMC) for development of that issue and 
further consideration on the substantive merits.  


FINDINGS OF FACT

1.  The veteran had a pre-existing right eye disability at 
the time he entered service.

2.  Any right eye muscle-related surgery in service was 
ameliorative and without identified residuals thereafter, 
including at the separation examination.

3.  Competent and probative evidence preponderates against 
the veteran's pre-existing right eye problems having been 
permanently increased and/or altered in or as a result of 
service, including anything beyond what would have been a 
natural progression of the pre-existing disability.

4.  Competent and probative evidence preponderates against 
finding that permanent increase in symptoms, if any, in his 
right eye pathology which occurred some time after service 
were in any way related to his active military service.


CONCLUSION OF LAW

The veteran does not have right eye disability which is the 
result of his active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The RO denied the veteran's claim for service connection for 
a right eye disorder in 1987.  The veteran filed his claim to 
reopen the claim in February 2001.  A rating action by the 
VARO in August 2001 reopened the claim and denied it on the 
merits.  He was so informed in August 2001.  The veteran 
asked that his service records be again reviewed, after which 
the RO continued the denial in action in February 2002, and 
he was so informed in March 2002.  He filed a notice of 
disagreement (NOD) in March 2002 and an SOC was issued in 
December 2000.  He filed his Substantive Appeal, a VA Form 9, 
in January 2003. 

Letters with regard to his options, and VCAA letters, were 
sent to him on numerous occasions.  In May 2004, the Board 
held that new and material evidence had been submitted to 
reopen the claim and remanded the case, during which time the 
options and required evidence to support the claim were 
discussed in depth.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006), regarding the appropriate notice to be provided 
pursuant to the VCAA in cases involving attempts to reopen 
previously denied claims with new and material evidence.  
Additional clinical evidence was introduced into the file, 
VCAA letters sent, and VA medical opinion was elicited and 
additional evidence submitted.

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and action, as well as the SOCs and 
SSOCs, since he filed the claim, he has been notified that VA 
would obtain pertinent data to include VA records and records 
of other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit more evidence, 
to include any in his possession and has stated that he has 
none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record or for which a 
responsible effort has not already been expended to obtain, 
which would need to be obtained for a fair disposition of the 
current appeal.  Neither the veteran nor his representative 
has suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance, and they have 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error.  
Moreover, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues, the Board notes that such 
information was provided to the veteran via the SSOC in July 
2007.  Any presumption of error as to VCAA notice has been 
rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

Service connection is not warranted for the usual effects of 
an ameliorative procedure, unless the "disease or injury" 
was otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b) (1).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals are 
generally incompetent to render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

Service medical records show that, at the pre-induction 
examination in March 1968, the veteran reported eye trouble, 
and stated that he had been refused employment by a telephone 
company in the preceding year because he had only one good 
eye.  The examiner commented that the veteran had refractive 
error.  

When he was examined in service in July 1969, visual acuity 
was 20/20 in the left eye and 20/80 with correction in the 
right eye.  The diagnostic impression was estropia with 2 
degree amblyopia in the right eye.  His visual profile was 
"3".

The veteran asserted that the visual acuity in his poor eye 
was worse than 20/400, and that, under the standards for 
induction, he was ineligible for induction at the time.  He 
believed that he should not be in the service.  The examiner 
noted the veteran had a "variable L of ET at near".  The 
fundus was within normal limits bilaterally.  The impression 
was esotropia with "2º" amblyopia of the right eye.  Under 
the applicable provisions, it was concluded that he was not 
eligible to be discharged from service.  He wasnoted to 
already have a P-3 profile.

At the separation examination in January 1971 the veteran 
reported eye trouble.  He stated that when he entered service 
he had a "2 profile" for eyes, and at the time of the 
examination he had a "3 profile".  He claimed that his 
vision in one eye had gone from 400 to 800.  The examiner 
noted progressive myopia.  The clinical evaluation was 
reported as normal for eyes.  His distant vision on the right 
was 20/100 corrected to 20/100, and on the left was 20/40 
corrected to 20/20.

In February 2001, the veteran claimed service connection for 
a right eye disability which he contended had begun in 
February 1969.  The veteran wrote in a letter received in 
June 2001 that his right eye was good upon entrance into 
service, and that he had a problem with his right eye after 
basic training that required surgery.  Subsequently, he noted 
that there had been a Medical Board determination.  

In an authorization form for release of information to the RO 
(VA Form 21-4142) received from the veteran in September 
2001, he claimed having undergone eye surgery at Fort Knox or 
Fort Monmouth in 1969, and also said he had been before a 
Medical Board at the Pentagon in 1970.  He stated that he 
entered service with no eye restriction or problems, had 
undergone eye surgery in service, and was later examined at 
the Pentagon by a Medical Board after which, due to his eye 
condition, his deployment orders were changed from Vietnam to 
Korea, i.e., a noncombat situation.  The veteran submitted a 
statement in February 2002 with essentially the same 
information, although noting that in basic training he had 
suffered from an eye problem resulting from activities on the 
rifle range.

The VARO endeavored on several occasions to obtain additional 
service and post-service VA clinical records.  Some records 
were received from one VA facility with treatment notes 
ranging from 1975 to 1982.  Clinical reports from the 
Philadelphia VA facility include one dated in September 1977 
showing that he had had a foreign body in his left eye.  On 
another notation dated in September 1979, he complained of 
headaches.  There were no abnormal eye findings including 
photophobia.  He acknowledged that he had had a lazy right 
eye since childhood.  The examiner noted that the right eye 
did not now move all the way up.

In his substantive appeal, the veteran claimed that he had 
eye surgery after basic training because of fragments from 
the rifle range, etc.  He contended that if he had a pre-
existing right eye disorder prior to service, then the 
increase in disability was due to aggravation.  He requested 
that a medical opinion be obtained with a specific finding as 
to whether the increase in disability was due to aggravation 
or to the natural progress of the disorder.

At his December 2003 hearing, the veteran further testified 
as to the eye problems he had in service, including feeling 
like something was in his eye after being at the rifle range 
and after he had eye surgery, the type of eye surgery he had 
in service at Fort Monmouth, NJ.  He described appearing 
before a Medical Board at the Pentagon.  He testified that 
during the 13 months he served in Korea his right eye still 
bothered him, but he just let it, and did not seek medical 
attention.  He testified that his service medical records 
should contain the record of eye surgery and the Medical 
Board evaluation.  He said that, after the surgery, he 
essentially had just occasionally seen optometrists for 
eyeglasses.  He reiterated that he felt that his eye 
condition was manifested before service and aggravated in 
service.

After the hearing, the veteran submitted a December 2003 
letter from P.J.M., D.O., a private eye physician and 
surgeon, who had examined the veteran for ocular evaluation 
to document his vision status of the right eye.  The history 
noted ocular deviation with poor vision of the right eye, and 
that the veteran had undergone surgery to straighten the eye 
with possible foreign body removal while in the service years 
earlier.  The clinical findings were reported.  The 
impression was strabismic amblyopia of the right eye, vision 
distortion, and exposure keratitis.

Pursuant to the Board's remand in 2004, several VA eye 
examinations were undertaken, complete reports of which are 
in the file.  

Additional attempts to obtain service records were not 
productive, and a specific finding was made that there were 
no such records available from the Pentagon.

The VA clinical evaluation reports, dated in February 2006 
and March 2007, reflect that the veteran reported that in 
service he had sustained an unknown foreign body in his right 
eye.  He said that he had surgery under general anesthesia 
and the eye was patched for several days thereafter.  On 
follow-up several months later, a physician purportedly had 
told him that he had gone from normal to "legally blind" in 
that eye.  It was noted that any supportive evidence from the 
procedure had been lost.  On further inquiry, the veteran 
stated that he had been told that he had had a crossed eye as 
a child, and he had significant hyperopia at present.  He had 
worn glasses while in the service.  On examination, there was 
no sign of strabismus at present.  The examiner felt that any 
surgery might have been muscle surgery for an esotropia.  The 
initial examiner noted the clinical findings and said that, 
while he had longstanding visual defect with constricted 
visual fields on the right, and possible amblyopia, there was 
no sign of surgical scarring in the eye (and reiterating that 
any surgery may have been for the muscle).  Further 
evaluation and Goldmann visual fields testing resulted in 
specific results and the examiner's conclusion that there 
were no findings consistent with pathway defect.

Because it was felt that the above reported findings were not 
sufficient to respond comprehensively to all the questions 
that had been asked, the case was returned for further 
assessments.  In the report dated in March 2007, the eye 
specialist, chief of the department, noted the veteran's 
history of strabismus and that he admitted to having had poor 
vision in the right eye before surgery.  The veteran reported 
that he had gotten something in the eye in service before 
going to Vietnam; surgery was recommended to straighten out 
the eye, and he said his vision had gotten worse thereafter.  
Findings of visual acuity were noted, and the examiner 
recorded that the chart showed no movement on the cover test 
of the right eye, but he did exhibit esoptropic movement in 
that eye.  The Hirsberg test also showed a right esotropia.  
Visual fields showed no pathway defects and his reduced 
vision in the right eye was not consistent with the clinical 
findings.

The physician again specifically reviewed and cited the 
veteran's in-service findings: On a Form 89, his pre-
induction history was noted to include reduced visual acuity 
but no specific acuity on March 8, 1968.  In October 1968 he 
had undergone strabismus surgery at a service facility in NJ; 
post-operative visual acuities were measured as 20/100 in the 
right eye and 20/20 in the left eye.  A Form 513 request for 
discharge due to poor vision showed visual acuity of 20/800 
in the right eye and 20/20 in the left.  The request for 
discharge was denied.  A Form 88 physical examination report 
dated in January 1971 recorded visual acuity of 20/100 in the 
right eye and 20/20 in the left eye.  The physician 
specifically opined, "It is my impression that the reduced 
vision in (the veteran's) right eye pre-existed to his 
military service and was not made worse by his military 
service".  (Emphasis added.)

In assessing the veteran's claim for service connection for a 
right eye disability, the Board notes that the veteran has 
repeatedly provided his view of how his admittedly pre-
existing right eye disability was aggravated in service.  In 
this regard, it is true that within certain parameters the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence is 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

However, such testimony must be addressed in the context of 
other evidence, to include the documented clinical findings.  
In this case, the Board does not believe that whether there 
was permanent aggravation in underlying right eye pathology, 
as required for service connection, as contrasted to symptoms 
which the veteran may describe, is subject to lay diagnosis.  
A layperson is not capable of discerning what disorder his 
symptoms represent, in the absence of any specialized 
training.  

With regard to whether he had aggravation of his pre-service 
injury in service, one must review the information of record 
relating to the circumstances before, during and after 
service.  It is recognized that he had muscle surgery on the 
eye to correct his pre-service problems.  That procedure was 
simply ameliorative in nature, and the usual effects of an 
ameliorative procedure are not subject to service connection 
unless the disease or injury was otherwise aggravated by 
service.  See 38 C.F.R. § 3.306(b) (1), supra.  In this case, 
there is no indication that this procedure in any way 
aggravated the pre-service problems, although the veteran 
then did endeavor, unsuccessfully as it turned out, to 
utilize the fact of the occurrence of such a procedure to 
effectuate his discharge.  

Throughout service, he was on a limited-duty profile for his 
right eye, a factor which may or may not have impacted his 
availability under pertinent service regulations to be 
deployed to one or another specific area.  In that regard, 
and contrary to his assertions, there is nothing to show that 
anything of service origin was the cause for his purported 
change of duty designations from Vietnam to Korea, a combat 
versus noncombat area.   

However the critical question at hand is not whether he has 
had increased right eye problems at some time after service, 
which the Board can accept to a modest degree for the purpose 
of the present decision, but rather whether any incident or 
event during service served to aggravate what was present 
before service.  In other words, because of something that 
happened in service, were his symptoms at the time of 
separation, and thereafter, worse than they would have been 
given the natural progression of the pre-service right eye 
disorder?  The Board recognizes that the veteran may well be 
sincere in his beliefs, and he is certainly able to provide 
his observations.  However, the underlying question as 
represented above is a diagnostic and judgmental one which 
requires opinion evidence from medical experts, and simply is 
not something in which the veteran has qualifications to 
provide an opinion.

In order to afford the veteran the benefit of all potential 
assistance, the Board previously remanded the case for him to 
provide whatever new evidence he might have, and in the 
absence of anyone previously rendering such an opinion, for 
such an expert opinion to be acquired.  Expert opinions are 
now in the file.

To clarify what constitutes aggravation of any pre-service 
right eye problem, temporary or intermittent flare-ups during 
service, or immediately thereafter for that matter, of any 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  In the present case, 
there is no credible qualified opinion or other corroborative 
evidence of increased pathology or intercurrent, superimposed 
right eye disability of any kind during the veteran's active 
military service, from which he was separated in 1971.  

There is no reason to doubt that he had right eye problems 
after service, as he had had them before service as well.  
However, that is not the issue at hand.  There is no showing 
of post-service continuity or chronicity for any additional 
or permanently increased pathology, to include any acquired 
right eye disability, from the time of service until the 
present, or any acquired right eye disability which might be 
associated in any remote fashion with service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, whatever right eye problems he may now have 
developed, there is nothing within the clinical evaluations 
to suggest that these current changes were due to any remote 
in-service incident, surgery, foreign body, etc.  In 
addition, there is no medical opinion by any care-giver or 
evaluator which associates any current right eye problems 
with anything that may have happened in service.  In fact, 
the only qualified opinions in that regard are to the 
contrary.

Accordingly, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for a right eye disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a right eye disability is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


